DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation non-provisional application with a claim of priority to the issued parent application, U.S. Patent No. 10,896,424, Application No. 15/794,768.
	Following a Preliminary Amendment, Claims 21 - 40 remain pending and are examined as follows:  
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 21 - 40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 21 is a server claim that recites various computer components, such as a processor and a memory, and therefore falls into the category of machine/manufacture.”    Claim 28 is a method claim and therefore falls into the statutory category of a process.  Claim 35 is a non-transitory CRM Claim and therefore falls into the category of machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 21 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 21 recites the limitation:
 “initialize an array in the memory device, the array comprising a merchant correspondence matrix for the predetermined time period, 
wherein values stored in the array are identifiable by a first dimension i corresponding to an ith merchant of the plurality of merchants and a second dimension j corresponding to a jth merchant of the plurality of merchants, 
and wherein i and j are integers between one and n; populate each value (i, j) in the array in the memory device with a respective counter (i, j), 
wherein each counter (i, j) is obtained by parsing the first transaction data to count, from the plurality of account holders, a number of account holders having at least one historical payment transaction with both the ith merchant and the jth merchant during the predetermined time period; 
generate an account holder historic transaction vector for each of the plurality of account holders, wherein the historic transaction vector comprises n elements and each element corresponds to one of the plurality of merchants, 
wherein a respective value of each element is set by parsing the historical payment transactions of the respective account holder to determine whether the account holder visited the corresponding merchant during the predetermined time period;”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a mathematical concept.  That is, analyzing this limitation in the context of the claim as a whole, it recites a method that falls within the grouping of abstract ideas comprising certain mathematical concepts.  Mathematical calculations are examples of such methods.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the recited calculation step recites a concept that falls into the “mathematical concept” group of abstract ideas. In this case, the calculation relates to the generation of a matrix based on a plurality of merchants and a plurality of counters (i.e. numbers of transactions) corresponding to historical transaction data.  This matrix relates to true mathematical calculations as shown in Figs. 8 – 9 and the matrix multiplication functions as described in the specification.
Thus, Claim 21 recites a judicial exception, namely, an abstract idea.
Furthermore, the mere nominal recitation of questionable computerized terms - such as “memory device” -  does not remove the claim from the category of mathematical concepts which are, by definition, abstract ideas.  
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A server for receiving and detecting possibly fraudulent payment transactions, 
a memory device for storing data; 
a processor communicatively coupled to said memory device and to a payment processing network, said processor programmed to: receive first transaction data corresponding to historical payment transactions from a predetermined time period between a plurality of account holders and a plurality of merchants, 
wherein the transaction data includes, for each of the historical payment transactions, an identifier of an account associated with the respective account holder and an identifier of the respective merchant, 
wherein the plurality of merchants numbers n;
receive, via the payment processing network from a merchant computing device of a merchant of the plurality of merchants, second transaction data associated with a new requested payment transaction between an account holder of the plurality of account holders and a first-time merchant of the plurality of merchants, 
wherein the account holder has no historical transactions in the first transaction data with the first- time merchant; 
generate an inverse recommender score vector by iteratively applying the merchant correspondence matrix to the account holder historic transaction vector over a selectable number of iterations, 
wherein the applying comprises using a matrix-vector multiplication function; 
determine, for each element of the account holder historic transaction vector, a change between the element value of the account holder historic transaction vector and the value of the corresponding element of the inverse recommender score vector, 
wherein the change in the value for the element corresponding to the first-time merchant being significantly larger than the change in the values of the elements corresponding to others of the merchants indicates that the new requested transaction is out-of-pattern for the account holder; 
alert the first-time merchant, via communication with the merchant computing device, if the transaction is out-of-pattern for the account holder, wherein the alert is configured to cause the first-time merchant to either decline the requested transaction or flag it for further investigation.
No additional computer component – except for a “processor” - is mentioned in these limitations.  The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – matrix/vector multiplication - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 21.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 22 recites the same abstract idea as Claim 21 by virtue of its dependency on Claim 21.  Like Claim 21, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 22 merely recites the abstract concept of indexing data in a storage device.
Claim 22 merely recites the abstract concept of multiple iterations to calculate a score. 
Claim 23 merely recites the abstract concept of assigning a weight to certain fraud or preference factors.
Claim 24 merely recites the abstract concept of linking.  
Claim 25 merely recites the abstract concept of populating a data structure based on linking.
Claim 26 merely recites the abstract concept of changes to a score.  
Claim 27 merely recites the abstract concept of initializing a counter.

Claims 28 - 40 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 21 - 40 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 40 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2014/0279185 to Merz et al. (hereinafter “Merz”) in view  of U.S. Patent Publication No. 2010/0280882 to Faith et al. (hereinafter “Faith”) and further in view of U.S. Patent Publication No. 2019/0197051 to Hsu et al. (hereinafter “Hsu”).
	
	The Merz reference is in the same field of endeavor as the claimed invention – a recommender system for consumers.  That is, it generates recommendations of particular merchants based on consumer/cardholder preferences.  Merz is Applicant’s own publication and should be very familiar to Applicant.
.  The title of this reference is:  Systems and methods for recommending merchants
The Abstract reads as follows:
	“A computer system for recommending merchants to a candidate cardholder is provided. The computer system includes a memory device in communication with a processor. The processor is programmed to receive transaction information for a plurality of cardholders from a payment network. The transaction information includes data relating to purchases made by the cardholders at a plurality of merchants, the purchases satisfying a first criteria. The processor receives candidate cardholder preference information for at least one of the merchants input by the candidate cardholder. The computer system determines a merchant rank for each merchant based on the received transaction information and the candidate cardholder preference information, and determines a neutral merchant rank for each merchant based on the received transaction information and neutral cardholder preferences of the plurality of cardholders. The computer system also determines a merchant score for each of the plurality of merchants by comparing the merchant rank to the neutral merchant rank.”  (emphasis added) 
	 
	Furthermore, Merz addresses the same problem as the claimed invention – determining a “pair” of merchants both of which have been visited by the consumer.  Merz approaches the problem in the same manner as the claimed invention – which a matrix/vector mathematical approach.  Thus, the following teaching is particularly salient:
	“0028] In the example embodiment, for cardholders that transact at two or more merchants of the plurality of merchants during the predetermined time period, the MA computer system creates a matrix of merchant associations for the plurality of merchants indicating the number of transactions between each merchant combination and the cardholders. For each cardholder that has transacted at multiple merchants within the specified segment, the MA computer system updates the association matrix with the transaction information. More specifically, a counter is associated with each merchant within the matrix. For each pair of merchants visited by each cardholder, the MA computer system increments the counter associated with those merchants. Accordingly, the more often a cardholder of the plurality of cardholders transacts with a merchant, the more associations that merchant will obtain within the matrix.”  (emphasis added) 

	Thus, the matrix of merchants and the number of times visited by the consumer is illustrated in Merz as follows:

	
    PNG
    media_image1.png
    479
    693
    media_image1.png
    Greyscale


	Accordingly, with regard to Claim 21, as outlined above, Merz teaches:
21. (new) A server for receiving and detecting possibly fraudulent payment transactions, said server comprising:  (See at least the server architecture of Fig. 3)
a memory device for storing data; and (See at least the server architecture of Fig. 3, in particular the database and storage device 134.)
a processor communicatively coupled to said memory device and to a payment processing network, said processor programmed to: receive first transaction data corresponding to historical payment transactions from a predetermined time period between a plurality of account holders and a plurality of merchants,  (See at least the server architecture of Fig. 3 as to network communications.  As to historical transactional data, see at least [0029].  These transactions cover a particular time period as explained at least at [0027] – [0028].)
wherein the transaction data includes, for each of the historical payment transactions, an identifier of an account associated with the respective account holder and an identifier of the respective merchant, and wherein the plurality of merchants numbers n;  (See at least [0051] as to accounts and identifiers.  [0029] makes it clear that the transactions relate to a plurality of merchants.)

initialize an array in the memory device, the array comprising a merchant correspondence matrix for the predetermined time period, wherein values stored in the array are identifiable by a first dimension i corresponding to an ith merchant of the plurality of merchants and a second dimension j corresponding to a jth merchant of the plurality of merchants, and wherein i and j are integers between one and n; (See at least Fig. 8 for the basic structure of the array of the type recited.)

populate each value (i, j) in the array in the memory device with a respective counter (i, j), wherein each counter (i, j) is obtained by parsing the first transaction data to count, from the plurality of account holders, a number of account holders having at least one historical payment transaction with both the ith merchant and the jth merchant during the predetermined time period;  (See at least Fig. 8 which illustrates the array/matrix being populated by the number of times the consumer visited the merchant.  A counter is used for this purpose as explained in [0028].)

generate an account holder historic transaction vector for each of the plurality of account holders, wherein the historic transaction vector comprises n elements and each element corresponds to one of the plurality of merchants,  (See at least [0030].)

wherein a respective value of each element is set by parsing the historical payment transactions of the respective account holder to determine whether the account holder visited the corresponding merchant during the predetermined time period; (See at least [0027] – [0030].)

receive, via the payment processing network from a merchant computing device of a merchant of the plurality of merchants, second transaction data associated with a new requested payment transaction between an account holder of the plurality of account holders and a first-time merchant of the plurality of merchants, wherein the account holder has no historical transactions in the first transaction data with the first- time merchant;  (See at least [0093] – [0094], relating to the consumer scanning her/her card and the system displaying merchant recommendations as shown in Fig. 11 reproduced as follows:

    PNG
    media_image2.png
    715
    607
    media_image2.png
    Greyscale


generate an inverse recommender score vector by iteratively applying the merchant correspondence matrix to the account holder historic transaction vector over a selectable number of iterations, wherein the applying comprises using a matrix-vector multiplication function; (See at least [0084] – [0087] relating to applying the consumer’s merchant preference vector to the matrix of merchant associations.  It would be well within the knowledge of a person of ordinary skill in the art that this multiplication can be performed iteratively.)

Thus, it appears that Merz teaches all of these features of Claim 21.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Faith is cited for its teachings related to out of pattern fraud detection.    
Faith is also in the same field of endeavor as the claimed invention and Merz – analyzing merchant transactions and timing and pattern of such transactions for possible fraud.  In addition, matrix multiplication is used to generate a score for this fraud analysis. The Abstract reads as follows:
“Methods, apparatus, and systems are provided for tracking and analyzing data of consumer activity. The tracked data can be organized (e.g. as stored in cache, RAM, hard drives) in certain types of tables, where the tables can be associated with certain tags (keys) for efficiently accessing the data. The organization and associations of the data can also provide simple mechanisms for manipulating the data to obtain results specifically relevant for a task, such as detection of fraud or prediction of consumer behavior to provide better customer service or new services. For example, the tables may contain counters that store the number of times that two correlated consumer events occur within specific time intervals of each other. Such time data can provide efficient determination of patterns of consumer activity.”  (emphasis added) 

Thus, Faith also tracks “two correlated consumer events,” which is highly analogized to the teachings of Merz and the claimed invention.  These two correlated events are referred to in Faith as “key pairs” and such a pair is taught throughout Faith, merely one example of such being:
“[0008] According to one embodiment, a method of determining a likelihood of an occurrence of a transaction involving a consumer is provided. Data associated with transactions previously performed by the consumer are received, and a plurality of correlated pairs of the transactions is determined. Each of a plurality of counters are associated with a time range. For each correlated pair, a first computer apparatus determines a time interval between the transactions of the correlated pair and increases a counter of the plurality of counters. The time interval is within the time range associated with the increased counter. The values of the counters are used to determine a likelihood of an occurrence of another transaction involving the consumer.”  (emphasis added) 

Thus, Faith teaches as follows:
determine, for each element of the account holder historic transaction vector, a change between the element value of the account holder historic transaction vector and the value of the corresponding element of the inverse recommender score vector, (See at least Faith:  [0196].  See also [0049] which relates to using “patterns” of consumer behavior in order to predict certain actions, such as fraud:
“[0049] As shown in FIG. 1, the payment processing network 26 may comprise a server 26a, a transaction history database 26b, and a transaction analyzer 26c. In various embodiments, transaction analyzer 26c can determine patterns in transactions stored in transaction history database 26b to determine certain actions, such as authorizing a transaction or sending an incentive. In one embodiment, an incentive system 27 is coupled with or part of payment processing network 26 and can be used to determine an incentive based on determined transaction patterns. Each of these apparatus can be in communication with each other. In one embodiment, all or parts of transaction analyzer 26c and/or transaction history database 26b may be part of or share circuitry with server 26a.”  (emphasis added) 

wherein the change in the value for the element corresponding to the first-time merchant being significantly larger than the change in the values of the elements corresponding to others of the merchants indicates that the new requested transaction is out-of-pattern for the account holder; and  (See at least Fig. 4 which illustrates an out of pattern event:

    PNG
    media_image3.png
    523
    768
    media_image3.png
    Greyscale


alert the first-time merchant, via communication with the merchant computing device, if the transaction is out-of-pattern for the account holder, wherein the alert is configured to cause the first-time merchant to either decline the requested transaction or flag it for further investigation.  (See at least Faith:  [0092], wherein authorization for a transaction is considered to constitute the recited “alert”).


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the merchant pair/consumer vector teachings of Merz, wherein the vectors are applied to the merchant matrix to generate a score for ranking merchants (e.g. a “recommender” system), to add the fraud detection teachings of Faith.  The motivation to make this modification comes from Merz.  It teaches, as quoted above, that matrix-based calculations can be used to rank and recommend merchants.  It would greatly enhance the efficiency, security, and accuracy of the system of Merz to use the system of Faith to detect fraud.  

Thus, it appears that Merz in view of Faith teaches all of the essential limitations of Claim 21.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Hsu is cited for its teachings related to iterative matrix multiplication where scores receive weighting factors.  
Hsu is in the same field as these references and the claimed invention – recommending films/shows to consumers based on past or historical transactions.  Hsu teaches that a plurality of multiplication functions (“dot products”) of vectors applied to entity matrices are used to rank entities.  (See at least Hsu:  [0052])

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Merz in view of Faith to add the matrix multiplication teachings of Hsu.  The motivation to make this modification comes from Merz.  It teaches, as quoted above, that matrix-based calculations can be used to rank and recommend merchants.  It would greatly enhance the efficiency, security, and accuracy of the combined system of Merz in view of Faith to use the weighted, normalized system of Hus to perform the rankings.    
It should be noted that all three references teach recommender or preference/ranking type systems which use similar mathematical concepts:  matrix-vector multiplication.  Based at least on Faith, where both recommender/preference/consumer behavior AND fraud detection are taught, a person of ordinary skill in the art would readily understand that the mathematical concepts taught in Merz could be used to detect fraud.  

With regard to Claim 22, Merz in view of Faith and further in view of Hsu teaches wherein said processor is further configured to iteratively apply the merchant correspondence matrix to the account holder historic transaction vector by: (i) generating a first iteration of the inverse recommender score vector by applying the merchant correspondence matrix directly to the account holder historic transaction vector, comprising using the matrix-vector multiplication function; (ii) generating a next iteration of the inverse recommender score vector by applying the merchant correspondence matrix to the previous iteration of the inverse recommender score vector, comprising using the matrix-vector multiplication function; and (iii) repeating step (ii) a selectable number of iterations to obtain a final iteration of the inverse recommender score vector.  (See at least Hsu:  [0004], wherein the matrix-vector multiplication is applied iteratively for a plurality of entities to generate rankings and scores.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Merz in view of Faith to add the matrix multiplication teachings of Hsu.  The motivation to make this modification comes from Merz.  It teaches, as quoted above, that matrix-based calculations can be used to rank and recommend merchants.  It would greatly enhance the efficiency, security, and accuracy of the combined system of Merz in view of Faith to use the weighted, normalized system of Hus to perform the rankings.    

With regard to Claim 23, Merz in view of Faith and further in view of Hsu teaches wherein said processor is further configured to generate the next iteration of the inverse recommender score vector by: generating a weighted combination vector by applying a vector operation C = xA + (1-x)B, wherein A is the previous iteration of the inverse recommender score vector, B is the account holder historic transaction vector, and x is a constant value between zero and one; and applying the merchant correspondence matrix directly to the weighted combination vector using the matrix-vector multiplication function to obtain the next iteration of the inverse recommender score vector.  (See at least Hsu:  [0015] – [0017].)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Merz in view of Faith to add the matrix multiplication teachings of Hsu.  The motivation to make this modification comes from Merz.  It teaches, as quoted above, that matrix-based calculations can be used to rank and recommend merchants.  It would greatly enhance the efficiency, security, and accuracy of the combined system of Merz in view of Faith to use the weighted, normalized system of Hus to perform the rankings.    
It should be noted that it would be well within the skill of a person of ordinary skill in the art to apply weighting factors to the various features related to the transaction characteristics under investigation.

With regard to Claim 24, Merz teaches wherein said processor is further configured to parse the first transaction data by arranging, in the memory device, a data structure linking each pair of merchants to each account holder that has at least one historical payment transaction with the pair of merchants during the predetermined time period.  (See at least [0028] and [0079] – [0081].)

With regard to Claim 25, Merz teaches wherein said processor is further configured to populate each value (i, j) in the array based on the account holder links to the pairs of merchants in the data structure.  (See at least [0028] and [0079] – [0081].)

With regard to Claim 26, Merz teaches said processor is further configured to determine the change between the element value of the account holder historic transaction vector and the value of the corresponding element of the inverse recommender score vector by comparing a proportionate change in the value for each merchant of the plurality of merchants.  (See at least [0006], wherein the comparison of the merchant rank to the neutral rank is considered to constitute the recited “change” in score or value.)

With regard to Claim 27, Merz teaches wherein said processor is further configured to generate the account holder historic transaction vector by: initializing each element of the account holder historic transaction vector to a non- zero value; and updating the value of each element corresponding to a merchant visited by the account holder during the predetermined time period to a greater value than the non-zero value.  (See at least [0028].)

With regard to Claim 28, this claim is essentially identical to Claim 21 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 29, this claim is essentially identical to Claim 22 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 30, this claim is essentially identical to Claim 23 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 31, this claim is essentially identical to Claim 24 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 32, this claim is essentially identical to Claim 25 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 33, this claim is essentially identical to Claim 26 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 34, this claim is essentially identical to Claim 27 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 35, this claim is essentially identical to Claim 21 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 36, this claim is essentially identical to Claim 22 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 37, this claim is essentially identical to Claim 23 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 38, this claim is essentially identical to Claim 24 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 39, this claim is essentially identical to Claim 25 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 40, this claim is essentially identical to Claim 26 and is obvious for the same reasons as set forth in that claim.  


Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. recommender systems utilizing matrix math to detect fraud). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2016/0259826 to Acar et al.  This reference is relevant to the features of iterative matrix math.
	U.S. Patent Publication No. 2010/0332408 to Ekhaus et al.  This reference is relevant to the features of sparse matrix rankings
	U.S. Patent Publication No. 2018/0276688 to Duenner et al.  This reference is relevant to the features of calculations on pair values.
	U.S. Patent Publication No. 2017/0140262 to Wilson et al.  This reference is relevant to the features of using pairs to generate recommendations.
	U.S. Patent Publication No. 2005/0055373 to Forman.  This reference is relevant to the features of matrix math to determine possible fraud, including the use of merchant pairs.
	U.S. Patent Publication No. 2009/0132347 to Anderson et al.  This reference is relevant to the features of using customer preferences.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

October 19, 2022


/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691